Citation Nr: 1817745	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased initial rating for service-connected tension headaches, currently rated as 0 percent (noncompensably) disabling.

2. Entitlement to an initial rating in excess of 30 percent for service-connected tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to July 2010.

This case comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction was later transferred to the RO in Richmond, Virginia.  The August 2013 decision made six rulings on various claims for benefits, one of which was to grant service-connected disability compensation for tension headaches.  The RO assigned an initial zero percent (noncompensable) rating and an effective date of March 26, 2012.  The Veteran initially appealed both the initial rating and the effective date.  In his substantive appeal (VA Form) he later limited the scope of his appeal to the issue of the initial disability rating.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of an initial rating in excess of 30 percent for service-connected tension headaches is addressed in the REMAND portion of the decision below and, for the reasons below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected headaches have most nearly approximated characteristic prostrating attacks occurring on an average of once a month throughout the appeal period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the only claim being decided today.  Further discussion of the VCAA is therefore unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § 4.1. Each Diagnostic Code (DC) in the Rating Schedule corresponds to a disability.  The ratings under the codes are intended to compensate the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.10, 4.2.

When there is a question as to which evaluation should be applied to a disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's headaches are currently rated under DC 8100.  Diagnostic Codes 8103 and 8104 provide ratings for migraines with convulsive tics and paramyoclonus multiplex, but the record does not indicate the Veteran experiences these symptoms.  The Board will continue to evaluate the Veteran's disability under DC 8100, as it is supported by the evidence and provides the potential for the most favorable rating for the Veteran.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Under Diagnostic Code 8100, a non-compensable evaluation is assigned for less frequent attacks.  A 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a.

After receiving his initial claim for service-connected compensation, the RO arranged for an examination in July 2013 to assess the nature and etiology of several disabilities, including headaches.  For the relevant examination, the diagnosis was tension headaches.  According to the examiner's report, the headaches involve pulsating or throbbing pain on both sides of the head as well as nausea, sensitivity to light, sensitivity to sound and changes of vision. They affected both sides of the head. But the examiner indicated that they do not cause characteristic prostrating attacks of migraine or non-migraine headache pain. 

The examiner indicated the Veteran's use of Tylenol or ibuprofen to control his headache symptoms.  Based on these findings, the Montgomery RO assigned an initial rating of zero percent.  

In a written statement, received in August 2014, the Veteran addressed the statement in the July 2013 examination report indicating the absence of prostrating attacks: "I may have informed the [examiner], through answering the question in his document, that I did not experience a major headache in that period, but that was only due to the over the counter drugs and excessive amounts of water I consume. At that time I did not consider the impact of the headaches on my sleep, which definitely affects my daily routine.  At least once a month, I am awakened in the middle of the night by a headache that will not allow me to go back to sleep for numerous hours." 

The RO arranged a second VA headaches examination in October 2015.  The examiner indicated that the Veteran's symptoms included constant head pain, pulsating and throbbing, on both sides of the head, which was worse with physical activity and associated with nausea, vomiting, sensitivity to light and sensitivity to sound.  The report indicates that the duration of typical headache pain is more than 2 days and affects both sides of the head.  Part 7 of the report ("Functional Impact") indicates that headaches interfere with work and that the Veteran told the examiner that, "I work as an investigator for the state, its [sic] very hard to concentrate sometimes I have to take off work because of it."  But the examiner indicated "no" in response to the question: Does the Veteran have characteristic prostrating attacks of migraine/non-migraine headache pain?

According to the Veteran's subsequent hearing testimony: "I asked the [examiner] what the question really meant [about characteristic prostrating attacks]. . . ."  According to the Veteran, at the time of the examination he was not keeping track of how frequently he experienced his most serious headaches.  Describing his conversation with examiner, he said, "I'm not quite sure if I've had one at least in the last 30 days. I might even have said like, hey, the past few weeks have been pretty good where I haven't had anything severe and all he would say was . . . I could read you the question, that's it.  You have to interpret it. And I said . . . to be as honest as I possibly can . . . I guess you can put, no, for [prostrating attacks]."

Since the videoconference hearing, the Veteran has submitted a daily calendar or log, describing the frequency of his headaches between October 2015 and February 2016.  He reported two migraine headaches in October 2015, noting that, during that month, he missed work one day while needing to take 2,000 to 3,000 milligrams of over-the-counter pain medication and that on one other day that month he experienced a migraine headache which caused him to get less than 2 hours of sleep.  For most other days in October 2015, he marked "H" to indicate ordinary headaches, but he seems to have stopped keeping track of ordinary headaches halfway through October.  For November, he reported three migraine headaches - one lasting two days and causing him to leave work early and arrive at work late the next day.  He indicated that all three migraine headaches in November required 2,000 mg of over-the-counter pain medication.  From December 2015 to February 2016, the Veteran reported a similar incident approximately every month.

Based on the Veteran's testimony, the Board finds that the evidence is at least evenly balanced as to whether his service-connected headaches caused characteristic prostrating attacks occurring on an average of once a month over the last several months.  

The Board has considered the possibility of assigning a staged rating - i.e., an assignment of different ratings within the relevant appeal period corresponding to intervals of time when the Veteran's symptoms approximated different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, the Veteran's hearing testimony explained his decision to begin the headache calendar.  He attributed the absence of prostrating attacks to his response to a question from the VA examiner at a time when the most recent prior month was characterized by less serious headaches than normal.  The headache log he has submitted indicates that, during some months, such as October 2015, he experiences more than one characteristic prostrating attack.  But the information between December 2015 and February 2016 shows that he experienced approximately one characteristic prostrating attack once each month.

Based on this finding, the Board will grant an increased 30 percent rating for service-connected tension headaches throughout the appeal period.  For the reasons stated in the remand section, the Board needs more information before it can decide whether the Veteran is eligible for an even higher 50 percent rating for headaches.  



ORDER

Entitlement to an increased 30 percent initial rating for service-connected tension headaches is granted.


REMAND

DC 8100 authorizes the assignment of a 50 percent rating for headaches for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

According to the Veteran's August 2014 written statement, "If I do not take . . . over the counter drugs I will experience headaches that impair my ability to perform my job and affect my home life, since I avoid certain activities and am less coherent when a headache turns into a migraine.  I have to stay extremely well hydrated and maintain this drug [regimen] to keep a 'normal' standard of life."

The record reflects that, in addition to over-the-counter drugs, the Veteran has been prescribed Topamax for headaches.  He has written that he worries about the possible long term effects of liver damage from regularly taking more than the recommended dose of Tylenol, but that he still does this because he feels the need to alleviate the immediate impact of the most severe headaches.

When considering a claim for an increased disability rating, the Board must not consider the ameliorative effects of medication unless those effects are explicitly contemplated by the relevant rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 61 (2012).  Diagnostic Code 8100 does not mention the effects of medication on headache symptoms.

In light of Jones, the Veteran's August 2014 statement raises the issue of whether, if the Veteran did not use medication to control his headaches, his symptoms would include very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Because the medical evidence and the Veteran's headache log reflect his headache symptoms in a medicated state, more development is needed before this issue can be decided.  On remand, the AOJ should arrange a new VA headaches examination and request an opinion from the examiner asking him or her to attempt to describe whether, in the absence of medication, the Veteran's headache symptoms would approximate the criteria for a higher 50 percent rating.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since December 2015.

2. Contact the Veteran and invite him to submit any additional evidence concerning the severity of his service-connected headaches since February 2016.  The Veteran should specifically be invited to submit any updates to his previously submitted headache log.

3. Schedule the Veteran for an examination with a qualified medical professional to determine the current severity of his service-connected headaches.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  All indicated evaluations, studies, and tests should be accomplished and all findings reported in detail.

In his or her report on the severity of the Veteran's headaches, the examiner should provide an opinion on the question of whether it is at least as likely as not (50 percent probability or more) that, if the Veteran were not taking medication to control his headache symptoms, his symptoms would include very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In preparing this opinion, the examiner should consider the Veteran's written statement describing the effects of his medications, which the AOJ received in August 2014.

If the examiner is unable to provide the requested opinion, it is essential that he or she explain the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. The AOJ must ensure that the requested examination report and medical opinion are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


